Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-3, 5-15, 17-19 were canceled and claims 16, 20-22 were amended.  Claims 4, 16, 20-25 are pending in the instant application.


Claim Rejections – 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4, 16 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
The claims are drawn to a method of repairing damaged bone and/or cartilage in a patient in need thereof, which method comprises administering to the patient a therapeutically effective amount of calreticulin or a functional fragment or derivative thereof”. 
Calreticulin is a highly conserved major calcium-binding protein of the endoplasmic reticulum (ER) consisting of three structurally and functionally distinct domains-the N, P and the C domains, as shown in FIG. 36.  The sequence of the full-length human calreticulin is disclosed (see SEQ ID NO: 1).
The specification defines the claim term “fragment” as follows: In an embodiment, the invention provides "functional derivatives" of calreticulin. By "functional derivative" is meant a "fragment," "variant," "analog," or "chemical derivative" of calreticulin. A functional derivative retains at least a portion of the function of calreticulin, such as the activity of promoting chronic wound healing, upregulating TGF-β3 expression in skin, inducing cell migration, stimulating cell proliferation, or binding to a specific anti-calreticulin antibody, which permits its utility in accordance with the present invention. A "fragment" of calreticulin refers to any subset of the molecule, that is, a shorter peptide. A "variant" of calreticulin refers to a molecule substantially similar to either the entire protein or a fragment thereof (see paragraph 0114, PGPUB) 
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the enormous peptide sequences (fragments) of calreticulin that satisfies the structural limitations of the claim are also able treat wounds in the eye.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A  “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, Applicants reduce to practice treatment of dermal wounds comprising administering full length calreticulin (see Examples 1-11).  Examples 1-14 show treatment of wounds with full-length calreticulin with His tags and additional amino acid residues (5-CRT+tag and 23-CRT+tag, 5 being 5 additional amino acids and 23 being 23 additional amino acids.    Regarding fragments of calreticulin, Example 19 shows use of the C-domain of calreticulin to stimulate proliferation of human dermal fibroblasts.  The specification only provides one example of a “fragment" of calreticulin for stimulating proliferation human dermal fibroblasts in vitro.  There are no examples of bone or cartilage repair.
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes a single species (full length CRT) reduced to practice (with regards to actual treatment) is extremely narrow.  The actual reduction to practice does not include use of the fragment for treatment of bone or cartialge or actual treatment of damaged bone or cartilage. One of ordinary skill in the art would not consider the examples in the instant specification to be representative of the full scope of the claimed genus of fragments/derivatives of calreticulin.
	 Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.


Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
As stated above, the complete structure of Calreticulin is disclosed (see SEQ ID NO:1).
	ii. Partial structure: 
The specification discloses one partial structure of calreticulin that meets the structural requirements of the genus (c-domain of calreticulin, amino acids 285-400). However, although one of ordinary skill in the art could determine if a given amino acid sequence meets the structural requirements of the genus, given the breadth of the genus and the number of possible peptide fragments,  it would not be possible to determine from the sequence alone if the protein is able repair bone and cartilage damage.
	
iii. Physical and/or chemical properties: 
 The data do not suggest the physical basis for the claimed activity and therefore do not describe which substitutions, deletions or additions could be made while preserving function.  Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.
	iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The role of the individual amino acids of calreticulin with regards to treatment repairing bone and cartilage is not described.  Furthermore, various fragments of CRT have different properties as compared to full length CRT (see Pike).  Pike teaches “Calreticulin, a ubiquitous and highly conserved protein originally identified in skeletal muscle sarcoplasmic reticulum, serves as one of the major storage depots for calcium ions within the endoplasmic reticulum and participates in calcium signaling. The NH2-domain of calreticulin, which includes aa 1–180, is the most conserved domain among the calreticulins so far cloned and has no homology to other protein sequences.  Although it does not bind calcium, it can bind the cytoplasmic domain of α subunits of integrins regulating cell attachment, can interact with the nuclear receptors for glucocorticoid, androgen, and retinoic acid, regulating their binding to DNA , and can, once phosphorylated, bind stem-loop structures at the 3′-end of rubella virus genomic RNA contributing to virus replication. However, neither calreticulin nor the NH2-domain of calreticulin has been shown previously to inhibit endothelial cell growth, angiogenesis, or tumor growth.  Vasostatin directly and specifically inhibited endothelial cell growth but had minimal effect on the growth of other cells. Previously, calreticulin was reported to bind specifically and reversibly to endothelial cells in vitro with a Kd of ∼7.4 nM, and to localize selectively to the vascular endothelium in vivo. It was also found to promote nitric oxide release from endothelial cells (see Discussion, paragraphs 001-002).  This adds to the unpredictability of designing functional variants and derivatives of calreticulin that have the desired functional properties.
As a result, it is impossible to predict, based on the specification, how changing any position will affect the ability of the peptide to repair bone and cartilage.

Conclusion
In conclusion, only the full-length calreticulin satisfies the written description requirements of 35 U.S.C. 112, first paragraph.


Claims 4, 16, 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating bone marrow damage does not reasonably provide enablement for repairing any bone or cartilage damage.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The Nature of the Invention/ The breadth of the claims 
Claim 4 claims " A method of repairing damaged bone and/or cartilage in a patient in need thereof, which method comprises administering to the damaged bone and/or cartilage of the patient a therapeutically effective amount of calreticulin or a functional fragment or derivative thereof”.  Thus, the claims are encompass any patient in need of any type of bone or cartilage damage and any calreticulin, calreticulin variant, fragment thereof.

The State of the Prior Art 

The Examiner is not aware of prior art disclosing the use of CRT or variants, derivatives thereof for repairing bone and cartilage.  However, art does exist with regards using vasostatin (a fragment of CRT) for repairing bone marrow (see Tosato, US20030078198).  Furthermore, Arnaud (The Journal of Cell Biology, Volume 131, Number 5, December 1995 1351-1359) teaches that the expression of endogenous calreticulin gene shown to be down-regulated during osteoblastic differentiation of MC3T3-E1 cells. Constitutive expression of calreticulin achieved by transfection of MC3T3-E1 cells with calreticulin expression vectors inhibited basal and vitamin D-induced stimulation of osteocalcin expression. However, the stimulation of the expression of osteopontin by vitamin D was unaffected. Mineralization was also inhibited in the calreticulin-expressing clones, as assessed by the reduction in calcium incorporation into the extracellular matrix and the complete absence of mineralization nodules. These results support a role for calreticulin in the regulation of osteogenesis through interaction with specific nuclear hormone receptor-mediated pathways”.  US2003006063 teaches “ Osteoporosis results from an imbalance in the rate of bone resorption versus bone formation. Specifically, in post menopausal women, the decrease in systemic estrogen levels results in decreased bone formation in the face of continual osteoclast mediated bone resorption. Estrogen therapy, by using estrogen analogs which may specifically enhance osteoblast function and bone formation is under intensive study. The co-administration of KXFFYR based peptides or mimetics specific for the antagonism of calreticulin-estrogen receptor interaction would be highly beneficial for this treatment. Such peptides or mimetics may dramatically increase the efficacy of estrogen analogs used in such therapy.  An alternative approach for the use of calreticulin based therapy might be inhibition of osteoclast differentiation. The differentiation of mature osteoclasts from osteoclast precursors is enhanced by Vitamin D3. The specific inhibition of the vitamin D receptor by calreticulin based mimetics could therefore result in the suppression of osteoclast mediated bone resorption. Combined therapy of increasing bone formation and down regulating bone resorption may be an effective treatment for osteoporosis” (see Example 14, paragraphs 0143-0144).  Thus, it appears that Calreticulin signaling may play a role in reducing bone resorption or its antagonism may have indirect effects on bone (via various pathways).  However, this is not sufficient for showing enablement for treating bone damage or cartilage damage with calreticulin or any functional derivative, fragment thereof.

The Predictability or Unpredictability of the Art
	The prior art pertaining to the repairing damage bone/cartilage in patients in need thereof with CRT or derivatives, fragments thereof complex and unpredictable (see prior art description above).  

The Relative Skill of Those in the Art 

It is not the skill of those in the art to repair bone and cartilage with CRT or derivatives, fragments thereof in any patient in need thereof.

Amount of Guidance/ The Presence or Absence of Working Examples
	In the instant case, Applicants reduce to practice treatment of dermal wounds comprising administering full length calreticulin (see Examples 1-11).  Examples 1-14 show treatment of wounds with full-length calreticulin with His tags and additional amino acid residues (5-CRT+tag and 23-CRT+tag, 5 being 5 additional amino acids and 23 being 23 additional amino acids.    Regarding fragments of calreticulin, Example 19 shows use of the C-domain of calreticulin to stimulate proliferation of human dermal fibroblasts.  The specification only provides one example of a “fragment" of calreticulin for stimulating proliferation human dermal fibroblasts in vitro.  There are no examples of bone or cartilage repair.
Treatment of wounds/healing skin does not provide enablement for repairing bone and cartilage which is highly complex and unpredictable.  

The Quantity of Experimentation Necessary  
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining if one of the claimed peptides would be effective repairing damaged bone or cartilage in an patient in need thereof.  The experimentation required represents years of inventive effort.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims appear to require undue experimentation to use the full scope of the claimed invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 4, 16, 20-22, 25 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Tosato (US20030078198 A1) as evidenced by NCI (Bone tissue, accessed on 9/21/2022).  
Regarding claim 4, Tosato teaches a method of treating damaged bone marrow comprising administering a therapeutically effective amount of a calreticulin fragment, vasostatin (SEQ ID NO:3) (see claim 38) which is a functional fragment of calreticulin (see paragraph 0042).  As evidenced by NCI, Bone is made up of compact tissue (the hard, outer layer) and cancellous tissue (the spongy, inner layer that contains red marrow). Thus, damaged bone marrow  would meet the limitation of “bone damage”.  Regarding claim 16, Tosato teaches topical and subcutaneous administration (see paragraph 0154).  Regarding claims 20-21, Tosato teaches 100 ug of protein thus falling within the range found in instant claims 20-21.  Regarding claim 22, Tosato teaches further administering a cytokine (see claim 21).  Regarding claims 22 and 25, Tosato teaches further administering a growth factor (see abstract, claim 13).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 4, 16, 20-23, 25  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tosato (US20030078198 A1) as evidenced by NCI (Bone tissue, accessed on 9/21/2022) in view of Matrosova (Stem Cells, pages 544-555, 2004). 
Regarding claim 4, Tosato teaches a method of treating damaged bone marrow comprising administering a therapeutically effective amount of a calreticulin fragment, vasostatin (SEQ ID NO:3) (see claim 38) which is a functional fragment of calreticulin (see paragraph 0042).  As evidenced by NCI, Bone is made up of compact tissue (the hard, outer layer) and cancellous tissue (the spongy, inner layer that contains red marrow). Thus, damaged bone marrow  would meet the limitation of “bone damage”.  Regarding claim 16, Tosato teaches topical and subcutaneous administration (see paragraph 0154).  Regarding claims 20-21, Tosato teaches 100 ug of protein thus falling within the range found in instant claims 20-21.  Regarding claim 22, Tosato teaches further administering a cytokine (see claim 21).  Regarding claims 22 and 25, Tosato teaches further administering a growth factor (see abstract, claim 13).
Tosato is silent to administering hyaluronic acid.  However, Matrosova teaches that hyaluronic acid administration following 5-FU infusion facilitated recovery of leukocytes and thrombocytes in the peripheral blood.  Replacement of HA has been shown to be effective in the fast recovery of suppressed hematopoiesis by providing a more favorable microenvironment in the bone marrow hematopoietic niche (see last paragraph).  
It would have been obvious before the effective filing date of the claimed invention to administer HA in the method of Tosato of treating damage bone marrow cause by radiation or chemo.  One of ordinary skill in the art would have been motivated to do so given that Matrosova teaches that hyaluronic acid administration following 5-FU infusion facilitated recovery of leukocytes and thrombocytes in the peripheral blood and replacement of HA has been shown to be effective in the fast recovery of suppressed hematopoiesis by providing a more favorable microenvironment in the bone marrow hematopoietic niche.  There is a reasonable expectation of success given promotes recovery of bone marrow following administration of a chemotherapeutic drug.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654